        Case: 3:21-cv-01075-JRK Doc #: 1 Filed: 05/24/21 1 of 16. PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 RONALD ROTH                                       )         CASE NO.
 121 Northeast Street                              )
 PO box 412                                        )         JUDGE:
 Bradner, Ohio 43406                               )
                                                   )
                                Plaintiff,         )
                                                   )
                        v.                         )         COMPLAINT FOR DAMAGES
                                                   )         AND REINSTATEMENT
 ROPPE CORPORATION                                 )
 c/o A.G.C. CO.                                    )         JURY DEMAND ENDORSED
 Statutory Agent                                   )         HEREIN
 127 Public Square Ste. 2000                       )
 Cleveland, Ohio 44114                             )
                                                   )
                                Defendant.         )

        Plaintiff, Ronald Roth, by and through undersigned counsel, as his Complaint against the

Defendant, states and avers the following:

                                              PARTIES

1. Roth is a resident of the city of Bradner, county of Wood, state of Ohio.

2. Defendant is a domestic corporation with its principal place of business located at 1602 N

     Union St., Fostoria, Ohio 44830.

                                   JURISDICTION AND VENUE

3.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 in that Roth is

      alleging federal law claims regarding the deprivation of Roth’s rights under the Americans

      with Disabilities Act of 1990 as amended 42 U.S.C. § 12101 et seq. (“ADA”).

4.    This Court has supplemental jurisdiction over Roth’s state law claims pursuant to 28 U.S.C.

      § 1367, as Roth’s state law claims are so closely related to his federal law claims that they

      form part of the same case or controversy under Article III of the United States Constitution.
        Case: 3:21-cv-01075-JRK Doc #: 1 Filed: 05/24/21 2 of 16. PageID #: 2




5.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

6.    All material events alleged in this Complaint occurred in Seneca County.

7.    Within 300 days of the conduct alleged below, Roth filed a Charge of Discrimination with

      the Equal Opportunity Employment Commission (“EEOC”), Charge No. 532-2021-01194

      against Defendant.

8.    On or about March 9, 2021, the EEOC issued and mailed a Notice of Right to Sue letter to

      Roth regarding the Charge of Discrimination.

9.    Roth received his Right to Sue letter from the EEOC in accordance with 42 U.S.C. § 2000e-

      5(f)(1), which has been attached hereto as Plaintiff’s Exhibit 1.

10.   Roth filed this Complaint within 90 days of the issuance of the Notice of Right to Sue letter.

11.   Roth has properly exhausted his administrative remedies pursuant to 29 C.F.R. §

      1614.407(b).

12.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(a) because a substantial part of

      the events or omissions giving rise to this action, including the unlawful employment

      practices alleged herein, occurred in this district.

                                                 FACTS

13.   Defendant manufacturers rubber and vinyl flooring products.

14.   Defendant hired Roth as a splitter operator on or about March 18, 2018.

15.   As a result of a prior work injury, Roth suffered severely limited shoulder mobility which

      was accompanied by occasional pain (“Shoulder Injury”).

16.   Roth’s Shoulder Injury affects his muscular-skeletal system.

17.   Roth’s Shoulder Injury is a physiological disability.




                                                   .2
       Case: 3:21-cv-01075-JRK Doc #: 1 Filed: 05/24/21 3 of 16. PageID #: 3




18.   As a result of the occasional pain and limited mobility from his Shoulder Injury, Roth’s

      Shoulder Injury impacts one or more of his major life activities, including working.

19.   Roth has a record of his Shoulder Injury.

20.   Despite his Shoulder Injury, Roth was able to perform the essential functions of his job.

21.   As a result of suffering from his Shoulder Injury, Roth is and was considered disabled within

      the meaning of O.R.C § 4112.01(A)(13).

22.   Roth has diagnosed Dyslexia (“Dyslexia”).

23.   Roth’s Dyslexia affects his neurological system.

24.   Roth’s Dyslexia is a cognative disability.

25.   Roth’s Dyslexia impacts one or more of his major life activities, including working.

26.   Roth has a record of his Dyslexia.

27.   Despite his Dyslexia, Roth was able to perform the essential functions of his job.

28.   As a result of suffering from his Dyslexia, Roth is and was considered disabled within the

      meaning of O.R.C § 4112.01(A)(13).

29.   In the alternative, Defendant perceived Roth as being disabled.

30.   In the alternative, the Defendant perceived that Roth’s Shoulder Injury and Dyslexia

      constituted physical and/or cognitive impairments.

31.   In the alternative, Defendant perceived Roth’s disabilities to substantially impair one or more

      of his major life activities, including working.

32.   Despite his actual or perceived disabling conditions, Roth was still able to perform the

      essential functions of his job.




                                                   .3
       Case: 3:21-cv-01075-JRK Doc #: 1 Filed: 05/24/21 4 of 16. PageID #: 4




33.   Roth disclosed his disabilities to Linsey Shackleford, his supervisor at the time, after he was

      initially hired, informing Shackleford that he was unable to work a mill position due to his

      Shoulder Injury (“Disclosure”).

34.   Upon information and belief, Shackleford had a duty to report Roth’s Disclosure to

      Defendant.

35.   Upon information and belief, Shackelford did report Roth’s Disclosure to Defendant.

36.   Defendant has knowledge of Roth’s disabilities.

37.   Defendant has a record of Roth’s disabilities.

38.   Following the Disclosure, Defendant perceived Roth as being disabled.

39.   Following the Disclosure, the Defendant perceived that Roth’s medical conditions

      constituted physical and/or cognitive impairments.

40.   Following the Disclosure, Defendant perceived Roth’s disabilities to substantially impair one

      or more of his major life activities, including working.

41.   Despite his actual or perceived disabling conditions, Roth was still able to perform the

      essential functions of his job.

42.   On or around August 17, 2020, Defendant moved Roth from the production facility to the

      warehouse to work as a shipper/receiver.

43.   Due to the move from the production facility to the warehouse, Roth was required to learn

      Defendant’s logistics software.

44.   Roth’s Dyslexia impacted the speed at which he could learn the new software.

45.   At all times relevant herein, Defendant employed Angie, Last Name Unknown, as a

      warehouse manager.




                                                 .4
       Case: 3:21-cv-01075-JRK Doc #: 1 Filed: 05/24/21 5 of 16. PageID #: 5




46.   Upon being transferred to the shipper/receiver position, Roth informed Angie about his

      Dyslexia.

47.   Angie had knowledge of Roth’s Dyslexia.

48.   After Roth informed Angie of his Dyslexia, Angie refused to train Roth on Defendant’s

      logistics systems when Roth was transferred to the warehouse.

49.   Roth made multiple requests to Angie and the warehouse staff to formally train him on the

      software and allow him to take notes in order to learn the logistics process better as note

      taking helps in mitigating the impact of Roth’s Dyslexia (“First Accommodation Request”).

50.   Roth’s First Accommodation Request was reasonable.

51.   Roth’s First Accommodation Request did not cause an undue hardship on Defendant.

52.   Defendant did not determine if Roth’s First Accommodation Request would cause an undue

      hardship.

53.   Defendant has no contemporaneously created documents reflecting any effort to determine

      if Roth’s First Accommodation Request would cause an undue hardship.

54.   After the First Accommodation Request, no one at Defendant engaged in an interactive

      process to find a reasonable accommodation for Roth’s disability.

55.   Defendant violated R.C. 4112.01 et seq. when no one at Defendant engaged in an interactive

      process to find a reasonable accommodation for Roth’s disability.

56.   Following Roth’s First Accommodation Request, Angie and the rest of the warehouse staff

      continued to refuse to train Roth on Defendant’s computer system.

57.   Following Roth’s First Accommodation Request, Angie told Roth that he could not take

      notes while using Defendant’s computer system.




                                                .5
        Case: 3:21-cv-01075-JRK Doc #: 1 Filed: 05/24/21 6 of 16. PageID #: 6




58.   Angie did not refuse to train Defendant’s non-disabled employees on Defendant’s logistic

      systems.

59.   Angie refused to train Roth on Defendant’s logistics systems because Roth is disabled.

60.   Angie repeatedly rebuked Roth for his mistakes while he was trying to learn Defendant’s

      software.

61.   Angie did not rebuke non-disabled employees for mistakes they made while trying to learn

      Defendant’s software.

62.   Angie rebuked Roth because Roth is disabled.

63.   On or about August 28, 2020, Roth complained to Chris Willington, Defendant’s human

      resources executive, about the lack of training for Defendant’s software system and Angie’s

      refusal to accommodate his Dyslexia (“Discrimination Complaint”).

64.   Upon information and belief, Defendant has a policy against discriminating against an

      employee based on the employee’s disabilities (“Discrimination Policy”).

65.   Angie’s refusal to train Roth and refusal to accommodate Roth’s Dyslexia violated

      Defendant’s Discrimination Policy.

66.   Alternatively, Defendant permits supervisors to deny training to employees based on their

      disabilities.

67.   The Discrimination Complaint was a complaint of violations of Defendant’s Discrimination

      Policy.

68.   Upon information and belief, Defendant has a policy to investigate Complaint of violations

      of its Discrimination Policy (“Investigation Policy”).

69.   Pursuant to the Investigation Policy, an investigation should include interviewing the

      complainant.



                                                .6
       Case: 3:21-cv-01075-JRK Doc #: 1 Filed: 05/24/21 7 of 16. PageID #: 7




70.   Pursuant to the Investigation Policy, an investigation should include interviewing the subject

      of the complaint.

71.   Pursuant to the Investigation Policy, an investigation should include interviewing the subject

      of the reported discrimination.

72.   Pursuant to the Investigation Policy, an investigation should include interviewing witnesses

      to the reported discrimination.

73.   Pursuant to the Investigation Policy, an investigation should include getting a written

      statement from the complainant.

74.   Pursuant to the Investigation Policy, an investigation should include getting a written

      statement from the subject of the complaint.

75.   Pursuant to the Investigation Policy, an investigation should include getting a written

      statement from the subject of the reported discrimination.

76.   In response to Roth’s Discrimination Complaint, Defendant did not interview Roth.

77.   In response to Roth’s Discrimination Complaint, Defendant did not interview Angie.

78.   In response to Roth’s Discrimination Complaint, Defendant did not interview witnesses.

79.   In response to Roth’s Discrimination Complaint, Defendant did not get a written statement

      from Roth.

80.   In response to Roth’s Discrimination Complaint, Defendant did not get a written statement

      from Angie.

81.   In response to Roth’s Discrimination Complaint, Defendant did not get a written statement

      from witnesses.

82.   Defendant did not investigate Roth’s Discrimination Complaint.




                                                 .7
       Case: 3:21-cv-01075-JRK Doc #: 1 Filed: 05/24/21 8 of 16. PageID #: 8




83.   Defendant did not take action to address the conduct Roth complained of in his

      Discrimination Complaint.

84.   Defendant did not discipline Angie at all based on Roth’s Discrimination Complaint.

85.   By not disciplining Angie at all based on the Discrimination Complaint, Defendant ratified

      the Angie’s conduct.

86.   By not disciplining Angie at all based on the Discrimination Complaint, Defendant allowed

      the Angie’s conduct to continue.

87.   Ratifying Angie’s conduct was an adverse action.

88.   Ratifying Angie’s conduct was an adverse employment action.

89.   On or around August 28, 2020, Roth requested a transfer back to the production facility as

      an accommodation for his Dyslexia and to get away from Angie (“Second Accommodation

      Request”).

90.   Roth’s Second Accommodation Request was reasonable.

91.   Roth’s Second Accommodation Request did not cause an undue hardship on Defendant.

92.   Defendant did not determine if Roth’s Second Accommodation Request would cause an

      undue hardship.

93.   Defendant have no contemporaneously created documents reflecting any effort to determine

      if Roth’s Second Accommodation Request would cause an undue hardship.

94.   In early September 2020, Willington and Roth discussed moving Roth to a position on a 72-

      inch press as an accommodation (“September Discussion”).

95.   Roth told Willington that he would accept a new work assignment on the 72-inch press.




                                               .8
       Case: 3:21-cv-01075-JRK Doc #: 1 Filed: 05/24/21 9 of 16. PageID #: 9




96.   During the September Discussion, Roth disclosed to Willington that when he had first began

      working for Defendant, he had been assigned to the mill position and that working in that

      position agitated his Shoulder Injury. (“Disclosure to Willington”).

97.   Following Roth’s Disclosure to Willington, Willington perceived Roth as being disabled.

98.   Following Roth’s Disclosure to Willington, Willington perceived that Roth’s Shoulder

      Injury constituted a physical impairments.

99.   Following Roth’s Disclosure to Willington, Willington perceived Roth’s disabilities to

      substantially impair one or more of his major life activities, including working.

100. Following Roth’s Disclosure to Willington, Willington began investigating Roth’s

      employment.

101. While investigating Roth’s employment, Willington asked Roth’s former supervisors and

      coworkers about Roth’s physical and mental limitations.

102. Roth’s former supervisors and coworkers told Roth that Willington was asking about his

      limitations.

103. After Willington asked Roth’s former supervisors and coworkers about Roth’s limitations,

      Willington informed Roth that Defendant would not move Roth back to the production floor.

104. Defendant refused to move Roth back to the production floor because Defendant perceived

      that Roth’s disabilities prevented him from working.

105. At all times relevant herein, Roth was fully capable of returning to the production floor.

106. Defendant’s refusal to return Roth to the production floor was an adverse action.

107. Defendant’s refusal to return Roth to the production floor was an adverse employment action.

108. On or about September 14, 2020, Willington and Doug Michelson, Defendant’s plant

      manager, informed Roth that Defendant were placing Roth on unpaid leave.



                                                 .9
      Case: 3:21-cv-01075-JRK Doc #: 1 Filed: 05/24/21 10 of 16. PageID #: 10




109. On or about September 14, 2020, Willington and Doug Michelson, Defendant’s plant

     manager, told Roth that Defendant were placing him on unpaid leave because he was a

     “danger to the plant” because his Dyslexia impacted his ability to use computers.

110. Willington and Michelson’s statement that they were placing him on unpaid leave because,

     due to his Dyslexia, Roth was a “danger to the plant” is an admission that Defendant’s were

     placing Roth on unpaid leave due to his disability.

111. Roth’s disabilities had never caused harm or created a risk of harm to Defendant’s

     employees.

112. On or about September 17, 2020, Willington informed Roth that Defendant were terminating

     his employment with Defendant, due to alleged performance issues in the warehouse.

113. Upon information and belief, Defendant has a progressive disciplinary policy (“Discipline

     Policy”).

114. Upon information and belief, Defendant’s Discipline Policy calls for escalating levels of

     discipline for infractions, beginning with a verbal warning, followed by a written warning,

     and ultimately leading up to termination.

115. Defendant did not issue Roth a verbal warning for performance issues, in accordance with

     the Discipline Policy.

116. Defendant did not issue Roth a written warning for performance issues, in accordance with

     the Discipline Policy.

117. Defendant did not issue Roth a final written warning for performance issues, in accordance

     with the Discipline Policy.

118. By terminating Roth without following its Discipline Policy, Defendant violated its

     Discipline Policy.



                                                 .10
      Case: 3:21-cv-01075-JRK Doc #: 1 Filed: 05/24/21 11 of 16. PageID #: 11




119. Defendant’s purported reason for Roth’s termination is pretext for disability discrimination.

120. Defendant’ did not proffer a legitimate non-discriminatory reason for terminating Roth.

121. Upon information and belief, subsequent to Roth’s termination, Defendant hired a non-

     disabled person to replace Roth.

122. The above facts demonstrate that Defendant engaged in a pattern and practice of disability

     discrimination.

123. There was a causal connection between Roth’s disabilities termination of Roth.

124. As a result of Defendant’s actions Roth suffered, and continues to suffer harm.

 COUNT I: DISABILITY DISCRIMINATION IN VIOLATION OF 42 U.S.C. § 12101 et
                                seq.

125. Roth restates each and every prior paragraph of this Complaint, as if it were fully restated

     herein.

126. Roth has Dyslexia.

127. Roth suffers from his Shoulder Injury.

128. Roth’s conditions constituted physical and mental impairments.

129. Roth’s conditions substantially impaired one or more of his major life activities including

     working.

130. Roth is disabled.

131. Roth informed Defendant of his disabling conditions.

132. In the alternative, Defendant perceived Roth as being disabled.

133. Defendant perceived Roth’s condition to substantially impair one or more of his major life

     activities including working.

134. Defendant treated Roth less favorably than other similarly-situated employees based on his

     disabling conditions.


                                               .11
      Case: 3:21-cv-01075-JRK Doc #: 1 Filed: 05/24/21 12 of 16. PageID #: 12




135. Defendant treated Roth less favorably than other similarly-situated employees based on his

     perceived disabling condition.

136. Roth requested accommodations from Defendant to assist with his disabilities including

     formal training and reassignment to open positions.

137. Roth’s requested accommodations were reasonable.

138. There was an accommodation available that would have been effective and would have not

     posed an undue hardship to Defendant.

139. Defendant failed to engage in the interactive process of determining whether Roth needed an

     accommodation.

140. Defendant failed to provide an accommodation.

141. Defendant violated the ADA by failing to provide Roth a reasonable accommodation.

142. On or about September 17, 2020, Defendant terminated Roth’s employment without just

     cause.

143. Defendant terminated Roth’s employment based on his disabilities.

144. Defendant terminated Roth’s employment based on his perceived disabilities.

145. Defendant violated the ADA when it discharged Roth based on his disabilities.

146. Defendant violated the ADA when it discharged Roth based on his perceived disabilities.

147. Defendant violated the ADA by discriminating against Roth based on his perceived disabling

     condition.

148. As a result of Defendant’ discrimination against Roth in violation of the ADA, Roth has been

     denied employment opportunities providing substantial compensation and benefits, thereby

     entitling Roth to injunctive, equitable, and compensatory monetary relief.




                                              .12
      Case: 3:21-cv-01075-JRK Doc #: 1 Filed: 05/24/21 13 of 16. PageID #: 13




149. As a result of Defendant’ discrimination against Roth in violation of the ADA, Roth has

     suffered mental anguish and emotional distress, including, but not limited to, depression,

     humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

     emotional pain and suffering.

150. In its discriminatory actions as alleged above, Defendant acted with malice or reckless

     indifference to the rights of Roth, thereby entitling Roth to an award of punitive damages.

151. To remedy the violations of the rights of Roth secured by the ADA, Roth requests that the

     Court award him the relief demanded below.

COUNT II: RETALIATORY DISCRIMINATION IN VIOLATION OF 42 U.S.C. § 12101
                              et seq.

152. Roth restates each and every prior paragraph of this Complaint, as if it were fully restated

     herein.

153. As a result of Defendant’s discriminatory conduct described above, Roth complained about

     the disability discrimination he was experiencing.

154. Subsequent to Roth’s reporting of disability discrimination, Defendant refused to return Roth

     to the production floor.

155. Subsequent to Roth’s reporting of disability discrimination, Defendant suspended Roth.

156. Subsequent to Roth’s reporting of disability discrimination, Defendant terminated Roth.

157. Defendant’s actions were retaliatory in nature based on Roth’s opposition to the unlawful

     discriminatory conduct.

158. Pursuant to 42 U.S.C. § 12203, it is an unlawful practice to “discriminate against any

     individual because such individual has opposed any act or practice made unlawful by this

     chapter …”




                                               .13
      Case: 3:21-cv-01075-JRK Doc #: 1 Filed: 05/24/21 14 of 16. PageID #: 14




159. As a result of Defendant’s retaliation against Roth in violation of 42 U.S.C. § 12203, Roth

     has been denied employment opportunities providing substantial compensation and benefits,

     thereby entitling Roth to injunctive, equitable, and compensatory monetary relief.

160. As a result of Defendants’ retaliation against Roth in violation of 42 U.S.C. § 12203, Roth

     has suffered mental anguish and emotional distress, including, but not limited to, depression,

     humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

     emotional pain and suffering.

161. In their discriminatory actions as alleged above, Defendants acted with malice or reckless

     indifference to the rights of Roth, thereby entitling Roth to an award of punitive damages.

162. To remedy the violations of the rights of Roth secured by 42 U.S.C. § 12203, Roth requests

     that the Court award him the relief demanded below.

                                     DEMAND FOR RELIEF

WHEREFORE, Plaintiff Ronald Roth requests judgment in his favor against Defendants, joint

and severally, and containing the following relief:

 (a) An order directing Defendant to place Roth in the position he would have occupied but for
     Defendants’ discriminatory treatment, as well as to take such affirmative action as is
     necessary to ensure that the effects of these unlawful employment practices and other
     unlawful conduct are eliminated and do not continue to affect Roth;

 (b) An award of damages in an amount to be determined at trial, plus prejudgment interest, to
     compensate Roth for all monetary and/or economic damages, including, but not limited to,
     the loss of past and future income, wages, compensation, job security and other benefits of
     employment;

 (c) An award of damages in an amount to be determined at trial, plus prejudgment interest, to
     compensate Roth for all non-monetary and/or compensatory damages, including, but not
     limited to, compensation for his mental anguish and emotional distress, humiliation,
     depression, embarrassment, stress and anxiety, loss of self-esteem, self-confidence and
     personal dignity, and emotional pain and suffering and any other physical or mental injuries;




                                                .14
    Case: 3:21-cv-01075-JRK Doc #: 1 Filed: 05/24/21 15 of 16. PageID #: 15




(d) An award of damages in an amount to be determined at trial, plus prejudgment interest, to
    compensate Roth for harm to his respective professional and personal reputations and loss of
    career fulfillment;

(e) An award of damages for any and all other monetary and/or non-monetary losses suffered
    by Roth in an amount to be determined at trial, plus prejudgment interest;

(f) An award of punitive damages;

(g) An award of costs that Roth has incurred in this action, as well as Roth’s reasonable
    attorneys’ fees to the fullest extent permitted by law; and

(h) Awarding such other and further relief that this Court deems necessary and proper

                                                   Respectfully submitted,


                                                   /s/ Samuel B. Robb
                                                   Chris P. Wido (0090441)(Trial Counsel)
                                                   Samuel B. Robb (0099035)
                                                   The Spitz Law Firm, LLC
                                                   25200 Chagrin Boulevard, Suite 200
                                                   Beachwood, OH 44122
                                                   Phone: (216) 291-4744
                                                   Fax: (216) 291-5744
                                                   Email: chris.wido@spitzlawfirm.com
                                                          sam.robb@spitzlawfirm.com

                                                   Attorneys For Plaintiff Ronald Roth




                                             .15
  Case: 3:21-cv-01075-JRK Doc #: 1 Filed: 05/24/21 16 of 16. PageID #: 16




                                  JURY DEMAND

Plaintiff Ronald Roth demands a trial by jury by the maximum number of jurors permitted.


                                               /s/ Samuel B. Robb _____________
                                               Chris P. Wido (0090441)
                                               Samuel B. Robb (0099035)




                                         .16
